DETAILED ACTION
 	Claims 1-17, 19, 20, 24, 29, and 35 have been cancelled and claims 18 and 21-23, 25-28, 30-34 and 36 are pending. This action is in response to the amendment filed 5/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/25/2021, are persuasive. 
Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the rejections.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alexander Harrison on 6/1/2021.
The application has been amended as follows: 
In the Specification:
Page 6, After paragraph [0040] insert new paragraph; - -Figure 12 is a flow chart for an exemplary method of installation of a valve stem, according to certain embodiments of the present invention. - -
The reason for the change is to add support in the specification to the drawing list for Figure 12.


Allowable Subject Matter
Claims 18 and 21-23, 25-28, 30-34 and 36 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or renders as obvious “at least one helical groove, which breaches a flange landing of the base” in combination with the rest of the limitations in claims 18,26 and 31.
Johnson (US 10539247) discloses a similar tire valve having a base with a spiral contour (36g, Fig. 18), however a proper obviousness rejection could not be set-forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753